Bigelow, J.
This case clearly comes within the principle laid down in White v. Buss, 3 Cush. 448. The evidence offered by the defendant tended to prove not only that the plaintiffs knew that the liquors sold by them were to be used in violation of the laws of the commonwealth, but that they entered into an arrangement by which the defendant was to be aided by them in his efforts to evade the penalties imposed by statute for the unlawful sale of spirituous liquors. If these facts were true, it was a contract entered into by the plaintiffs with the intent of advancing and carrying into effect an unlawful purpose. They cannot therefore maintain an action upon it. The well-settled principle of law is, that no one knowingly participating in a transaction intended to accomplish a purpose forbidden by law, can bring an action for any cause directly connected with that illegality. The unconscientious nature of the defence is not a valid answer to it. It is allowed, not out of consideration or favor to a guilty par tieipator, but from motives of public policy. In addition to the authorities bearing on this question which are cited in White v. Buss, the cases of Langton v. Hughes, 1 M. & S. 593; Quarrier v. Colston, 1 Phillips, 151; and Ritchie v. Smith, 6 Man. Grang. & Scott, 462, are in point.
The cases of Johnson v. Hudson, 11 East, 180, and Hodgson v. Temple, 5 Taunt. 181, although not expressly overruled, are not supported by the more recent English authorities. They cannot now be considered as sound law. See Lloyd & Welsby’s Rep. 96, note.

Exceptions sustained.